ORDER
This case is resubmitted on October 2, 2001.
MEMORANDUM **
The parties’ joint motion for remand is granted. The matter is remanded to the District Court with instructions to vacate the judgment previously entered and remand the matter to the Commissioner of the Social Security Administration for further proceedings before an ALJ (1) to determine the presence, nature, extent, and impact of any mental impairment on the ability of Agnes Dobos to engage in substantial gainful activity; and (2) to provide Agnes Dobos with a de novo hearing, the opportunity to testify, and the opportunity to present additional evidence. The ALJ may order the purchase of a consultative examination in psychiatry and/or psychology and may utilize the services of a medical expert to assist in the determination of the presence, nature, extent, and impact of any mental impairment on the ability of Agnetta Dobos to engage in substantial gainful activity.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.